*329Opinion by
Johnson, J.
At the trial, it was stipulated that certain items of the merchandise are similar to those the subject of Abstract 61923 and that other items, if now before the collector for classification, would be properly dutiable, as claimed. In view of the stipulation, the merchandise was held dutiable as follows: (1) Protest 316405-K, bisque boxes and lids, item 5430, contained in cases 1200, 3432, 3481-3483, 3693, and 3694, and item 5394, contained in cases 1213-1219; protest 316407-K, decorated china duct plaques, item 48/5395, contained in eases 3436-3440; and protest 316409-K, decorated china console sets, item 5133, contained in eases 3579-3581, at 50 cents per dozen pieces, but not less than 45 nor more than 70 percent ad valorem, under the provision in paragraph 212, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), supplemented by Presidential proclamation (T.D. 51909), for decorated ehinaware, not tableware, not containing 25 percent or more of calcined bone; (2) protest 316406-K, decorated earthenware salt boxes, item 5540, contained in cases 562, 2860, 3484, 4012, and 4013; protest 316411-K, earthenware spoon, fork, and holder sets, item 5082, contained in cases 4528-4530; and protest 316413-K, earthenware relish dishes, item 2753, contained in cases 9781-9783, at 10 cents per dozen pieces and 25 percent ad valorem under the provision in paragraph 211, as modified by T.D. 51802 or by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), supplemented by Presidential proclamation (T.D. 52857), for decorated earthenware kitchenware or tableware, valued at $2 or more per dozen pieces; protest 316410-K, Rockingham earthenware cookie jars, item 4734, contained in eases 2790 and 3487-3493, at 20 cents per dozen articles, but not less than 7% nor more than 25 percent ad valorem under the provision in paragraph 210, as modified by T.D. 51802, for Rockingham earthenware; and protest 316412-K, earthenware fruit juice sets, item 47/2515, contained in cases 3061-3065 and 3066-3075, as follows: The tumblers at 10 cents per dozen pieces and 45 percent ad valorem under the provision in paragraph 211, as modified by T.D. 52739, supplemented by T.D. 52857, for decorated earthenware kitchenware or tableware, valued under $2 per dozen pieces, and the covered jug at 10 cents per dozen pieces and 25 percent ad valorem under the provision in said paragraph, as modified by T.D. 51802 or T.D. 52739, supplemented by T.D. 52857 for decorated earthenware kitchenware or tableware, valued at $2 or more per dozen pieces.